948 F.2d 1281
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara S. LARKIN;  Edwin F. Hale, Sr.;  Charles J. Kelly,Jr.;  Richard E. Fasold;  Charles H. Whittum, Jr., in theirindividual capacities and as members of the BaltimoreBancorp Stockholders Committee, Plaintiffs-Appellants,Baltimore Bancorp Stockholders Committee;  David S.Hungerford, M.D.;  Joseph Richard Leon;  Robert A. Pascal;David D. Smith;  R. Andrew Larkin, Jr.;  G. Gregory Russell;Barry B. Bondroff;  Herbert F. Lee;  Paul G. Hays, Jr.;Dennis F. Rasmussen;  Thomas T. Koch;  Melvin S. Kabik;Allen J. Flinchum, Defendants-Appellants,v.BALTIMORE BANCORP, a Maryland Bank Holding Company;  HarryL. Robinson;  John C. Haigh;  Charles T. Albert;  L. PatrickDeering;  George B. Hess, Jr.;  W. Clark McClelland;  TheoC. Rodgers;  Rodney G. Stieff;  Robert F. Comstock;  F.Barton Harvey, Jr.;  Richard P. Manekin;  Martin L.Millspaugh;  Thomas H. Sherlock;  William A. Kroh;  John I.Leahy;  M. Peter Moser;  George L. Russell, Jr.;  Eleanor K.Trowbridge, in their official capacities as officers anddirectors of Baltimore Bancorp, Defendants-Appellees,andThe Corporation Trust Company, Defendant.Barbara S. LARKIN;  Edwin F. Hale, Sr.;  Charles J. Kelly,Jr.;  Richard E. Fasold;  Charles H. Whittum, Jr., in theirindividual capacities and as members of the BaltimoreBancorp Stockholders Committee, Plaintiffs-Appellees,Baltimore Bancorp Stockholders Committee;  David S.Hungerford, M.D.;  Joseph Richard Leon;  Robert A. Pascal;David D. Smith;  R. Andrew Larkin, Jr.;  G. Gregory Russell;Barry B. Bondroff;  Herbert F. Lee;  Paul G. Hays, Jr.;Dennis F. Rasmussen;  Thomas T. Koch;  Melvin S. Kabik;Allen J. Flinchum, Defendants-Appellees,v.BALTIMORE BANCORP, a Maryland Bank Holding Company;  HarryL. Robinson;  John C. Haigh;  Charles T. Albert;  L. PatrickDeering;  George B. Hess, Jr.;  W. Clark McClelland;  TheoC. Rodgers;  Rodney G. Stieff;  Robert F. Comstock;  F.Barton Harvey, Jr.;  Richard P. Manekin;  Martin L.Millspaugh;  Thomas H. Sherlock;  William A. Kroh;  John I.Leahy;  M. Peter Moser;  George L. Russell, Jr.;  Eleanor K.Trowbridge, in their official capacities as officers anddirectors of Baltimore Bancorp, Defendants-Appellants,andThe Corporation Trust Company, Defendant.
Nos. 91-1145, 91-1136.
United States Court of Appeals, Fourth Circuit.
Argued July 8, 1991.Decided Nov. 15, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CA-91-1239-JFM, CA-91-1410-JFM)
Argued:  William Bradford Reynolds, Sr., Ross & Hardies, Washington, D.C., for appellants;  David Clarke, Jr., Piper & Marbury, Baltimore, Md., for appellees.
On Brief:  Philip S. Friedman, Ross & Hardies, Washington, D.C.;   Vicki L. Dexter, Irwin, Kerr, Green, McDonald & Dexter, Baltimore, Md., for appellants;  Gandolfo V. DiBlasi, Lisamichelle Davis, Sullivan & Cromwell, New York City, for appellees.
D.Md., 769 F.Supp. 919.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
This controversy arose out of a proxy fight for the control of Baltimore Bancorp ("the Bank") between a group of dissident stockholders and the Bank's present management.   Barbara S. Larkin, the Baltimore Bancorp Stockholders' Committee, and other committee members, including Edwin F. Hale ("Stockholders' Committee") have appealed from a decision of the United States District Court for the District of Maryland, requiring that there be a new proxy solicitation and shareholder election concerning proposals (1) to amend the Bank's by-law pertaining to increasing the number of directors of the Bank and (2) to increase the size of the Bank's Board from 18 to 28 members.


2
The district court's ruling resulting in this appeal and cross appeal was rendered on June 21, 1991.*  On June 25, 1991, the Stockholders' Committee filed with this court a motion for expedited briefing and argument, which was joined in by the Bank and Corporation Trust Company, another defendant below.   This motion was granted and a panel of this court heard oral argument on July 8, 1991, in Wilmington, North Carolina.   That panel, on July 10, 1991, issued an Order affirming the decision of the district court, with an opinion to follow.


3
After careful consideration of the informative briefs filed by the parties and their oral arguments and re-examining the comprehensive Opinion and Order prepared by the district judge in connection with these cases, we conclude that no worthwhile purpose would be served by issuing a separate opinion, and so we adopt the district court's well-reasoned opinion and affirm in its entirety his decision on the basis of that opinion.  Barbara S. Larkin, et al. v. Baltimore Bancorp, et al.;   Baltimore Bancorp v. Baltimore Bancorp Stockholders' Committee, et al., CA-91-1239-JFM, CA-91-1410-JFM (D.Md. June 21, 1991).


4
AFFIRMED.



*
 The district court, however, stayed its order pending an appeal to this court after making a proper certification under Fed.R.Civ.P. 54(b)